Citation Nr: 1030467	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right clavicle.

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 
1977, and from March 1988 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and September 2006 rating decisions 
by the Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The January 2005 decision 
denied service connection for a psychiatric disorder and a jaw 
disorder.  The September 2006 decision denied entitlement to an 
evaluation in excess of 10 percent for residuals of a fractured 
right clavicle, as well as denied service connection for 
neurological manifestations of the right shoulder disability.  

The Boards previously considered these issues in March 2008, when 
they were remanded for further development.  During the 
processing of that remand, the Appeals Management Center (AMC), 
in Washington, DC, granted service connection for neurological 
manifestations of the right shoulder, diagnosed as impingement 
syndrome, and assigned a 20 percent evaluation.  That issue is no 
longer on appeal, as the benefit sought has been granted in full.  
The remaining issues have been returned to the Board for further 
appellate consideration.

The issue of service connection for a psychiatric disability is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  A currently diagnosed jaw disorder of the temporomandibular 
joint was first manifested in service.

2.  There is no current functional impairment of the right 
shoulder attributable to the fracture of the right clavicle.


CONCLUSION OF LAW

1.  The criteria for service connection of a jaw disorder have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the right clavicle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.14, 4.71a, Diagnostic Codes 5201, 5203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must include 
information on the need to show the impact of disabilities on 
occupational and daily functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

With regard to the issue of service connection for a jaw 
disorder, the Board is granting in full the benefit sought on 
appeal and so any error which may have been committed with 
respect to either the duty to notify or the duty to assist was 
harmless and will not be further discussed.  

With regard to evaluation of residuals of a right shoulder 
fracture, the RO provided the appellant pre-adjudication notice 
by letters dated in March and May 2006; a multipart notice 
suffices so long as the notice affords the claimant 
understandable information and a meaningful opportunity to 
participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

VA has obtained current VA treatment records and the Veteran 
reports no relevant private treatment records.  Several VA 
examinations have been provided; these are adequate for 
evaluation because the examiner made all required findings and 
rendered necessary opinions.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Jaw Disorder

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that ever since an initial occurrence in 
service, he has experienced repeated painful dislocations of his 
jaw at the right temporomandibular joint (TMJ).  He underwent 
surgical correction in September 2004.

Service medical records reveal no complaints of or treatment for 
jaw problems at any time during active duty.  There is no record 
of any jaw or facial injury, nor did the Veteran subjectively 
report a history of TMJ problems at his November 1976 examination 
on separation.

A VA examination was conducted in November 1977.  The Veteran did 
not claim service connection for a jaw condition at that time, 
and the examination was not focused on the TMJ.  However, the 
examiner did note that the mouth was normal.  The same is true of 
a March 1984 VA examination.

Post service VA treatment records show that in October 1979, the 
Veteran complained of and was treated for a subluxated TMJ.  He 
reported that this was the third time this had occurred over the 
past two years.  The jaw was manually reduced; the Veteran 
declined more extensive treatment, and was advised that he might 
need surgery in the future.  Subsequent VA treatment records 
reveal periodic complaints of right jaw pain, culminating in 
September 2004 surgery to stop the chronic dislocations.  

A VA examination was conducted in November 2009; the examiner was 
able to review the claims folder in conjunction with the 
examination.  The Veteran reported that in 1974, he dislocated 
his right TMJ when yawning.  The joint was manually reduced in an 
emergency room, but since that time the Veteran has dislocated 
the right mandibular condyle "monthly."  His problems had 
resolved with the September 2004 surgery.  Currently, he 
experienced only "heat" in front of his ear and an occasional 
"funny feeling."  There was no current disability, but the 
examiner opined that the pre-surgical problem of TMJ 
hypermobility was the result of military service.

Although service treatment records do not corroborate the 
Veteran's allegation of an in-service right TMJ dislocation, they 
also do not contradict it.  The absence of contemporaneous 
records does not defeat the credibility of the Veteran's 
statements, but may be considered in evaluating them.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran 
has stated that his in service treatment was at an emergency 
room, not a military facility, and apparently resolved the acute 
condition.  The Veteran is competent to report his diagnosis and 
treatment, as well as to describe the onset of a traumatic 
condition.  Moreover, treatment records show that the Veteran 
underwent treatment for a jaw subluxation soon after service; in 
1979 he reported that he had required treatment 3 times in 2 
years.  He did not say that the condition had only occurred two 
years prior (and hence possibly after service), only that he had 
multiple incidents during that period.  While recent treatment 
records reveal repeated findings by doctors that the Veteran is 
exaggerating symptoms or malingering, and many of his statements 
regarding the circumstances and locations of his service are 
directly refuted by the official records, his reports of jaw 
problems have been consistent and regular for over 30 years.  
There is no reason to doubt the Veteran's credibility on this 
particular point, and hence the Board finds that the Veteran's 
right TMJ was initially dislocated or subluxated on active duty 
service.  The surgically corrected, asymptomatic jaw disorder 
claimed today is shown to be related to that occurrence by 
continuity of treatment and reasoned medial opinion.

Accordingly, service connection for a jaw disorder is warranted.

II.  Residuals of Fracture of the Right Clavicle

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The right clavicle disability is currently evaluated under Code 
5203, for impairment of the scapula and clavicle.  A 10 percent 
evaluation is assigned where there is malunion of the joint or 
nonunion without loose movement.  If there is nonunion and loose 
movement, or dislocation, a 20 percent evaluation is assigned.  

Alternatively, an evaluation may be assigned for limitation of 
motion of the shoulder joint under Code 5201.  With movement of 
the major limb to no greater than shoulder level, a 20 percent 
rating is assigned.  Movement of the major limb to midway between 
the side and shoulder level merits a 30 percent evaluation.  
Major limb movement to 25 degrees or less from the side is rated 
40 percent disabling.  The Veteran is right handed, and hence the 
affected limb is his major extremity. 

At a December 2004 VA examination, the Veteran complained of 
periodic right shoulder pain, approximately every three days.  He 
denied increased limitations with repeated movement or on flare-
ups.  Physical examination showed no tenderness in the 
acromioclavicular (AC) joint.  Flexion and abduction were each to 
170 degrees.  Internal and external rotation were to 90 degrees.  
Adduction was to 20 degrees.  Grip strength on the right was 
slightly decreased.  X-rays showed no abnormalities, and a healed 
fracture of the right clavicle was diagnosed.  On the basis of 
this examination, an initial 10 percent evaluation was assigned 
for limited motion of a major joint die to pain.

At an August 2006 VA examination, the Veteran complained of daily 
constant right shoulder pain.  Pain radiated down the right arm 
to the hand.  Impingement syndrome had been diagnosed on MRI in 
February 2006.  Lifting with the right hand was limited to five 
pounds.  Repeated motion and flare-ups did not cause additional 
functional impairment.  Physical examination showed no deformity, 
swelling, or tenderness.  Flexion/forward elevation was to 110 
degrees with pain at the end of movement.  Abduction was to 120 
degrees with pain at the end of motion.  External rotation was to 
90 degrees, and internal rotation was to 80 degrees; both were 
painless.  There was no weakness, fatigue, or incoordination.  
The examiner stated that there were no residuals of the fractured 
right clavicle.  He further opined, in a September 2006 addendum, 
that the impingement syndrome was unrelated to the fractured 
right clavicle.  On the basis of this examination, the RO found 
that no increased evaluation for residuals of a right clavicle 
fracture was warranted, and reduction in evaluation was not yet 
appropriate.  The reasons for application of 38 C.F.R. § 3.344 to 
the reduction question are unclear, as the evaluation had not 
been in effect for five years.  

The right shoulder was most recently examined in November 2009.  
The Veteran reported periodic pain in the right clavicle, 
approximately once a month.  Rainy and cold weather aggravated 
the condition.  Pain radiated down the arm and resulted in a 
weakened grip.  He reported decreased range of motion, but denied 
increased impairment on flare-up or due to incoordination or 
fatigue.  Physical examination showed no tenderness of the 
clavicle or physical defect.  The AC joint was not tender.  
Flexion and abduction were to 100 degrees with moderate pain.  
Adduction was not possible.  Internal and external rotation were 
to 45 degrees each, and painful.  Grip was weak.  Repeated motion 
caused no additional functional impairment from pain, 
incoordination, weakness, fatigue, or lack of endurance.  The 
examiner stated that a fracture of the clavicle would not affect 
the shoulder.  The examiner opined in a May 2010 addendum, upon 
review of the claims folder, that chronic right shoulder pain was 
related to an in-service injury to the acromion.

VA treatment records reflect continued complaints of right 
shoulder pain over the course of the appellate period.

All VA examiners agree that while there is some impairment of the 
right shoulder shown, reflected in painful and limited motion, 
such is not a residual of the fracture of the right clavicle.  
All have been very clear that the current functional impairment 
of the joint is due to impingement syndrome, now separately 
service connected and rated.  That issue is not before the Board.

The overwhelming weight of the evidence establishes that there is 
no current functional impairment of the right shoulder 
attributable to the fracture of the right clavicle.  As clear 
improvement in the service connected disability is shown, no 
increased evaluation for worsening can be rationally assigned.

The question of propriety of reduction in the evaluation of the 
current 10 percent evaluation for residuals of a fracture of the 
right clavicle fracture is not currently before the Board, and so 
no conclusion is drawn on that matter.  Similarly, the initial 
evaluation of right shoulder impingement syndrome is not 
currently before the Board, and so no findings regarding the 
potential impact of 38 C.F.R. § 4.14, prohibiting pyramiding, are 
appropriate.  These are matters for the RO in the first instance.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; an increased evaluation is not 
warranted.


ORDER

Service connection for a jaw disorder is granted.

An evaluation in excess of 10 percent for residuals of a fracture 
of the right clavicle is denied.


REMAND

Further remand is required in connection with the claim for 
service connection of an acquired psychiatric disorder.

Service treatment records reveal that on entry into service in 
January 1973, the Veteran was found to be in generally sound 
condition, physically and emotionally.  The Veteran reported a 
history of eye trouble (diagnosed as refractive error), recurrent 
back pain, and sea sickness.  His back aches were not considered 
disabling, and other than the refractive error, the examining 
doctor noted no objective evidence of any disability.  
Specifically, no psychiatric complaints or findings were reported 
on entry into service.  The Veteran is therefore presumed to have 
been in sound condition on entry.  38 U.S.C.A. § 1111.

There is no clear and unmistakable evidence to rebut this 
presumption and establish that a psychiatric disease or 
disability pre-existed service.  38 U.S.C.A. § 1111.  Doctors 
unanimously agree that the Veteran's unsettled and abusive 
childhood contributed to his currently diagnosed psychiatric 
problems; none, however, point to any pre-service manifestations 
of mental health problems showing that any diseased was manifest 
prior to entry onto active duty.  In other words, while the root 
cause for current disability may lie in the period preceding 
service, the disability itself did not pre-exist service.  
Provisions regarding aggravation of pre-existing disabilities are 
therefore not applicable here.

The November 2009 VA examiner addressed whether a currently 
diagnosed mental health condition was related to military 
service.  He was able to review the claims file in conjunction 
with the examination, and noted the 1976 complaint of excessive 
worry and depression at discharge, as well as the absence of 
treatment or formal evaluation.  He did not, however, discuss an 
August 1973 finding of insomnia and referral for psychiatric 
counseling.  While the examiner expressed justifiable doubts 
about the Veteran's credibility, such concerns do not affect the 
documented complaints.  Remand is required for the examiner to 
revisit his opinion in light of all the evidence of record. 

Unfortunately, there is no development which can be accomplished 
with regard to obtaining additional records of any 1973 
counseling.  Such records are not maintained beyond seven years 
by the military, and are not made part of the service treatment 
records.  However, service personnel records may include 
corroborating information from orders, disciplinary reports, or 
other records.  These will also document the circumstances of the 
Veteran's service regarding  his combat allegations and overseas 
service.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain the 
Veteran's complete service personnel records, 
from both the regular Army and the Reserves.

2.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder 
should be reviewed in conjunction with the 
examination.  The examiner should indicate 
all current psychiatric diagnoses, and should 
opine as to whether any such were first 
manifested on or aggravated by service.  The 
examiner should specifically address in-
service treatment for insomnia in August 1973 
(with referral for counseling) and competent 
subjective reports of excessive worry and 
depression on separation in November 1976.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


